Citation Nr: 0510228	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to February 1, 2003, 
for the grant of a separate 20 percent rating for laxity of 
the left knee.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
August 1970. 


This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The RO, in relevant part, granted service connection for 
laxity of the left knee and assigned a 10 percent rating 
effective February 1, 2003.  In a March 2003 rating decision, 
the RO granted a 20 percent rating for the disability, 
effective February 1, 2003.  

In July 2004, the Board remanded the case to the RO for 
further development.

The case has now been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran filed a claim for an increased rating for his 
left knee disability that was received on June 28, 1998.  

3.  Laxity of the veteran's left knee was first clinically 
demonstrated upon VA examination on February 1, 2003.  


CONCLUSION OF LAW

The assignment of an effective date prior to February 1, 
2003, for the grant of a separate 20 percent rating for 
laxity of the left knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in 
February 1999.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  



The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the RO's 
notice of its decision granting a separate rating for laxity 
of the left knee.  VA's General Counsel has held that, if, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, if a claimant has not received 
any notice of the VCAA in regard to the initial claim, then 
the requirements of section 5103(a) must be met.  See 
VAOPGCPREC 8-03.  Here, the veteran's claim was initially 
received and adjudicated before the VCAA was enacted.  Hence, 
this General Counsel opinion is inapplicable and the duty to 
notify provisions must be met.  

The March 2003 statement of the case initially apprised the 
veteran of the information and evidence needed to 
substantiate his claim for an earlier effective date for the 
grant of increased compensation benefits, the laws applicable 
in adjudicating the appeal, and the reasons and bases for 
VA's decision.  Furthermore, these documents outline the 
specific medical and lay evidence that was considered when 
the determination was made.  

In particular, in a November 2004 letter, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claim that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to an earlier 
effective date for the grant of increased compensation 
benefits for his left knee disability, and the evidence that 
had already been associated with his claims folder.  The 
letter further informed him that VA would obtain his service 
medical records, VA records, and other pertinent federal 
records; and that he would be scheduled for a VA examination 
if one were necessary to decide his claim.  


He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim over the five-year 
period it has been in appellate status.  

The United States Court of Appeals for Veteran Claims (CAVC) 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In the present case, a substantially complete application was 
received from the veteran in June 1998 and was initially 
adjudicated in February 1999, more than a year before the 
VCAA was enacted.  

The veteran was provided with appropriate VCAA notice in 
November 2004.  Because complete VCAA notice in this case was 
not provided to the veteran prior to the initial AOJ 
adjudication denying the new claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the CAVC in Pelegrini II.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

This would not be a reasonable construction of section 
5103(a).  There is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini II would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also, Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini II, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in November 2004 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the issue that has been addressed in this 
decision.  The relevant VA treatment records are included in 
the file.  The veteran was afforded a VA examination.  The 
Board is satisfied that the evidence of record is sufficient 
upon which to make a decision on the issue presented.  
Furthermore, in a November 2004 statement, the veteran's 
attorney indicated that there was no further evidence to 
submit pertaining to the issue on appeal and he requested 
that the case be forwarded to the Board for review.  Hence, 
VA's duty to assist the veteran in the development of his 
claim has been satisfied.  


Criteria

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
CAVC held that 
". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) . . ." Otherwise, the general effective 
date rule applies.  Harper at 127; see also VAOPGCPREC 12-98 
(the plain language of the statutory provision and 
implementing regulation indicates that the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a disability increased, if the 
claim is received within one year of such date; the effective 
date is the date of claim if the claim is not received within 
the year following the increase in disability).  


A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.  See also, 38 C.F.R. 
§ 3.157; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file).  


Analysis

A review of the record reveals that on June 28, 1998, the RO 
received the veteran's formal claim for, in relevant part, an 
increased rating for his service-connected left knee 
disability.  There is no earlier communication or examination 
report in the file that may be interpreted as an informal 
claim that would be relevant during the appeal period.  

When the RO considered the claim in February 1999, VA 
examination in September 1998 did not show any laxity of the 
left knee.  Clinical evaluation at that time showed that the 
cruciate and collateral ligaments were strong and intact.  

Hence, the 30 percent rating for arthritis of the left knee 
was continued.  A private medical statement dated in January 
2000 from MFS, MD, indicated that the veteran had been 
diagnosed with severe post-traumatic arthritis of the left 
knee.  No findings related to laxity were reported.  

The veteran appealed the denial of an increased rating to the 
Board.  In October 2002, the Board, in relevant part, 
remanded the issue of entitlement to an increased rating for 
a left knee disability.  


In conjunction with the Remand, the veteran was scheduled for 
a VA examination that was conducted on February 1, 2003.  
Clinical evaluation at that time revealed that the veteran 
had laxity of the left knee.  

Based on this clinical finding, and in accordance with a VA 
General Counsel precedent opinion (VAOPGCPREC23-97), that 
concluded that separate ratings could be assigned for 
instability of the knee and arthritis of the knee without 
violating anti-pyramiding principles, in a February 2003 
rating decision, the RO granted service connection for laxity 
of the left knee and assigned a separate 10 percent rating 
for this disability, effective February 1, 2003, the date of 
the VA examination.  Subsequently, the rating was increased 
to 20 percent effective the same date.  

The Board finds that this is the appropriate effective date 
for the grant of increased compensation benefits because it 
represents the earliest date which it was factually 
ascertainable that the veteran had additional left knee 
disability manifested by laxity to warrant a separate 
disability rating.  There is no evidence in the record as a 
whole showing that the clinical manifestations of the 
veteran's left knee disability included laxity prior to this 
date, including the one-year period prior to his June 28, 
1998 claim.  

As noted above, upon VA examination in February 1999, the 
veteran's left knee ligaments were reported to be stable.  
Moreover, the private medical statement dated in March 2000 
also does not document clinical findings consistent with 
laxity of the left knee.  

Therefore, the Board concludes that February 1, 2003, is the 
earliest date that may be assigned for the award of a 
separate 20 percent rating for laxity of the left knee 
because this is the date entitlement to the increased 
benefits arose.  See 38 C.F.R. § 3.400(o).  Consequently, the 
claim for an earlier effective date is denied.  


ORDER

Entitlement to an effective date, prior to February 1, 2003, 
for the grant of a separate 20 percent rating for laxity of 
the left knee, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


